Citation Nr: 1017066	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a right hip 
disability, including as secondary to service-connected 
residuals of lumbar spine injury.

3.  Entitlement to service connection for a left hip 
disability, including as secondary to the service-connected 
residuals of lumbar spine injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to April 
1958. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its most recent Supplemental Statement of the Case, the RO 
identified the Veteran's representative as the Missouri 
Veterans Commission.  The most recent power of attorney is 
dated in October 2004 and identifies the State of Georgia 
Department of Veterans Service as the Veteran's 
representative.  The Certification of Appeal, completed in 
March 2010, indicates that the power of attorney on file 
specifies the Veteran's representative remains the Georgia 
Department of Veterans Services.  The Veteran's 
representative must be clarified.

The Veteran contends his currently diagnosed lung disorder is 
the result of his active service, and that his currently 
diagnosed bilateral hip disabilities are secondary to his 
service-connected residuals of lumbar spine injury.



Lung Disorder

Private and VA treatment records, and a January 2010 VA 
examination, document that the Veteran has been diagnosed 
with chronic obstructive pulmonary disease and that he has 
been treated for bronchospasm.

During the VA examination, and throughout the Veteran's 
medical history, the Veteran has reported treatment in 
service for a gunshot wound which passed through his right 
arm and into his chest, damaging his lung and resulting in 
his hospitalization, including for pneumonia.

Service connection for the residuals of a gunshot wound to 
the right arm and chest was denied in a Board decision dated 
in October 2004.  This decision was based in part on a June 
2003 VA examination report in which the examiner opined that 
there was no evidence in the medical record or on physical 
examination to agree with the Veteran's assertions that he 
had sustained a gunshot wound to the right forearm and chest.  
Rather, the examiner opined that the two small scars evident 
on examination were least likely to be due to a gunshot 
wound.  There was thus no pathology upon which to render a 
diagnosis.  The Veteran did not appeal this decision, and it 
became final.  To the extent that the Veteran argues he has a 
lung disorder that is related to the claimed gunshot wound 
residuals, this is a claim based on the same factual basis as 
the claim that was denied in the October 2004 Board decision.  
New and material evidence is required to reopen this claim.  
See Boggs v. Peake, 520 F. 3d. 1330 (Fed. Cir. 2008).

The Veteran has not argued, nor has he requested, that his 
previously denied claim be reopened.  Notwithstanding, the RO 
may wish to clarify with the Veteran whether or not he wishes 
to file a claim to reopen the previously denied claim for the 
residuals of a gunshot wound to the right arm and chest.

Concerning the present claim for a lung disorder, the Board 
notes that the Veteran's service treatment and personnel 
records were partially destroyed in the fire that occurred in 
1973 at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  However, available records show that the 
Veteran was treated for pneumonia.  A Clinical Record Cover 
Sheet provided by the Veteran reflects that he was 
hospitalized for 19 days at the U.S. Army Hospital in Fort 
Campbell, Kentucky in March 1958.  The clinical records of 
this treatment are not present in the claims folder.

The examiner who conducted the January 2010 VA examination 
stated she could not provide an opinion without resort to 
mere speculation as to the etiology of the Veteran's lung 
disorder in part because the gunshot wound the Veteran 
reported that traversed his right upper arm and chest was not 
documented.  As noted above, service connection for gunshot 
wound residuals to the right arm and chest has been denied.  
The Board finds that the VA examination must again be 
conducted, and the examiner conducting the examination must 
be explicitly directed not to consider the reported gunshot 
wound, but determine whether the Veteran's lung disorder may 
be the result of any other circumstance of the Veteran's 
active service, to include the treatment for pneumonia in 
March 1958.  See Boggs, supra.

Right and Left Hip Disabilities

Private and VA treatment records document current bilateral 
hip disabilities.  These records show the Veteran fractured 
his right hip in approximately 1993 and underwent a four 
screw fixation.  The screws were removed 1995, but as early 
as 1994 he was diagnosed with avascular necrosis.  He 
underwent a total right hip replacement in 1999 or 2000.  In 
June 2006, he was diagnosed with arthritis in the left hip.  
Private and VA treatment records show diagnoses of 
degenerative joint disease and osteoarthritis in the hips as 
late as in 2009.

Available service personnel records establish that the 
Veteran earned the parachutist badge, his military 
occupational specialty (MOS) was "Combat Engineer" or 
"Combat Construction Specialist," and that he was assigned 
to Company B, 326th Engineer Battalion (Airborne Division).

It is noted that the Veteran is service-connected for the 
residuals of lumbar spine injury with compression deformity 
L2 with degenerative disc disease at L5-S1.  Service 
connection was granted on the basis of a June 2003 VA 
examination in which the examiner opined that it was probable 
that compression in the lumbar spine shown by X-ray findings 
was due to parachute jumps that the Veteran participated in 
while in the service.

The Veteran has not been accorded VA examination to determine 
the nature, extent, and etiology of his bilateral hip 
disabilities.  

Given the above, the duty to assist in the present case 
requires VA examination to determine the nature, extent, and 
etiology of any diagnosed lung disorder and right and left 
hip pathology.  See 38 C.F.R. § 3.159(c)4 (2009) and 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's representative.

2.  Ensure that all VA and non-VA 
treatment records identified by the 
Veteran have been obtained.  A specific 
attempt should be to obtain treatment 
records from the Mount Vernon, Missouri; 
Atlanta, Georgia; August, Georgia; 
Fayetteville, Arkansas VA Medical Centers 
(VAMCs) and any other VAMC the Veteran 
may identify, from April 1958 to the 
present, that are not already of record.  

Perform all follow-up indicated and 
document negative responses.  If after 
making reasonable efforts to secure the 
records, the records cannot be obtained, 
notify the Veteran of such and (a) 
identify the specific records that cannot 
be obtained; (b) briefly explain the 
efforts that were made to obtain the 
records; and (c) describe any further 
action to be taken with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.  

3.  Ask the Veteran to submit any and all 
copies of his service treatment records 
that he has in his possession.

4.  Make all attempts to obtain 
additional service treatment records, 
making all attempts to reconstruct 
missing or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" cases.

This includes, but is not limited to the 
following:

Search for any and all hospital admission 
cards under the Veteran's identification 
numbers and/or his units and for hospital 
and clinical records for any and all 
medical facilities associated with the 
Fort Campbell, Kentucky for the time 
periods:
*	January to March 1958
*	April to May 1958.

Perform all follow-up indicated 
including, but not limited to, asking the 
Service Department for assistance.  
Document negative responses.  If after 
making reasonable efforts to secure the 
records, the records cannot be obtained, 
notify the Veteran of such and (a) 
identify the specific records that cannot 
be obtained; (b) briefly explain the 
efforts that were made to obtain the 
records; and (c) describe any further 
action to be taken with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.  

5.  Explain to the Veteran that he may 
establish continuity of symptomatology of 
his claimed lung condition and bilateral 
hip disabilities with the statements of 
individuals who knew him during service 
and/or just after his discharge or at 
other periods of time and can attest to 
their observations that he manifested 
symptoms of his claimed conditions.

6.  Thereafter, afford the Veteran VA 
examination with the appropriate 
specialists to determine the nature, 
extent, and etiology of lung and 
bilateral hip disease found.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiners in conjunction 
with the examinations.  

It should be noted that the Veteran is 
considered competent to relate a history 
during service and to attest to factual 
matters of which he had first-hand 
knowledge, including symptomatology 
capable of lay observation.  

However, the examiners are instructed not 
to consider the Veteran's report of a 
gunshot wound to the right arm and chest 
in either examination for lung disorder 
or bilateral hip disability, as service 
connection for such a disability and its 
residuals has been previously denied and 
is not for consideration in connection 
with the current claims.  

The examiners should identify all current 
lung and bilateral hip pathology found.

Following a review of the service and 
post-service medical records, as well as 
the Veteran's statements and other lay 
statements in the claim file, with the 
exception of any statements concerning a 
gunshot wound to the right arm and chest 
or residuals of same, the examiners must 
state for any diagnosed lung pathology 
identified whether it at least as likely 
as not that the disorder manifested is 
causally or etiologically related to the 
Veteran's military service, including to 
his inservice treatment for pneumonia.  

Following a review of the service and 
post-service medical records, as well as 
the Veteran's statements and other lay 
statements in the claim file, with the 
exception of any statements concerning a 
gunshot wound to the right arm and chest 
or residuals of same, the examiners must 
state for any diagnosed right or left hip 
pathology identified whether it at least 
as likely as not that the disorder 
manifested is causally or etiologically 
related to the Veteran's service 
connected lumbar spine disorder, 
including whether or not such pathology 
has in any way been aggravated by the 
service-connected lumbar spine disorder.  
In the alternative the examiners must 
state for any diagnosed right or left hip 
pathology identified whether it at least 
as likely as not that the disorder 
manifested is causally or etiologically 
related directly to the Veteran's active 
service, to include his service as a 
parachutist.  A complete rationale must 
be provided for all opinions expressed.  

7.  Notify the Veteran that it is his 
responsibility to report for the 
scheduled examinations and to cooperate 
in the development of his claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for a lung disorder 
and for right and left hip disabilities 
including as secondary to the service 
connected residuals of lumbar spine 
injury with compression deformity of L2 
with degenerative disc disease at L5-S1.  
If any issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


